TALIAFERRO, Judge.
.This case was consolidated below for trial and here for argument with case No. 7712, La.App., 56 So.2d 853.
To preserve the lien and privilege granted by law to secure payment of the price of material, wares and other merchandise sued for in said suit No. 7712, plaintiff therein had registered in the mortgage records of Winn Parish the legal evidence of its lien and privilege, although no effort has been made by it to enforce same.
In the present suit (No. 7713), plaintiff, R. J. Jones and Sons, one of the defendants in suit No. 7712, sued out a rule on H. R. Hayes, the plaintiff in suit No. 7712, to show cause why the evidence of said lien and privilege should not be canceled and erased. Of course, the right to this relief wholly depended upon the outcome of said suit No. 7712 (No. 10436 below); and when that case was decided, as was done, that automatically disposed of the rule, and judgment was rendered dismissing same at the cost of plaintiff therein, who appealed. As we have affirmed the lower Court’s judgment in case No. 7712, it follows that the judgment in the present case should be affirmed; and, accordingly, that is now done at the appellant’s cost.
KENNON, J., not participating.